UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4919


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

IVAN HRCKA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00225-RJC-DCK-1)


Submitted:    June 3, 2010                 Decided:    June 22, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
Assistant Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Mark A. Jones, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ivan Hrcka was convicted of one count of knowingly

possessing a passport with a false entry stamp, in violation of

18    U.S.C.    § 1546(a)   (2006)     (Count       One),    and     one    count   of

knowingly      presenting   a   passport     with    a     false    entry   stamp   in

support of an immigration application, in violation of 18 U.S.C.

§ 1546(a)      (Count    Two).        Hrcka        claims     the    evidence       was

insufficient to support Count One because his possession was not

knowing and the evidence supporting Count Two was insufficient

because the false entry stamp was not material.                      We reject both

claims and affirm.

            When    a   defendant     challenges      the    sufficiency      of    the

evidence, this court considers whether the evidence, when viewed

in the light most favorable to the Government, was sufficient

for   any   rational    trier    of   fact    to    have    found    the    essential

elements of the crime beyond a reasonable doubt.                           Glasser v.

United States, 315 U.S. 60, 80 (1942); United States v. Stewart,

256 F.3d 231, 250 (4th Cir. 2001).                    If substantial evidence

exists to support a verdict, it must be sustained.                     Glasser, 315

U.S. at 80.        This court does not review the credibility of

witnesses and assumes the factfinder resolved all contradictions

in the testimony in favor of the Government.                       United States v.

Sun, 278 F.3d 302, 313 (4th Cir. 2002).                  “[A]n appellate court’s

reversal of a conviction on grounds of insufficient evidence

                                        2
should be confined to cases where the prosecution’s failure is

clear.”     United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984) (citation and internal quotation marks omitted).

            18 U.S.C. § 1546 criminalizes the fraudulent use of

visas, permits and other documents.                     With respect to Count Two,

the   statute   criminalizes               knowingly    subscribing      as   true    “any

false     statement       with       respect       to   a    material    fact    in   any

application     .     .     .        or     knowingly       present[ing]      any     such

application, affidavit, or other document containing any such

false   statement.”             18    U.S.C.       § 1546    (emphasis     added).       A

falsehood is material if it has a natural tendency to influence

the decisions of the decision maker.                        Kungys v. United States,

485 U.S. 759, 772 (1988); see also United States v. Wu, 419 F.3d

142, 144 (2d Cir. 2005).                  We review a finding of materiality for

clear error.        See United States v. Garcia-Ochoa, __ F.3d __, No.

09-4620(L), slip op. at 7 (4th Cir. June 11, 2010).

            We find Hrcka’s false entry stamp on his passport was

clearly material as it was capable of influencing immigration

officials     and    bringing         Hrcka     closer      to   the    relief   he   was

seeking.    See Wu, 419 F.3d at 144-46; see also Garcia-Ochoa, No.

09-4620(L), slip op. at 11 (“[F]alse reporting of information

deemed important by the legislature and executive cannot lightly

be deemed unimportant by the courts.”).                       As was held in United

States v. Sebaggala, 256 F.3d 59, 65 (1st Cir. 2001), “if a

                                               3
statement      could     have   provoked      governmental         action,      it   is

material regardless of whether the agency actually relied upon

it.”      Similarly,     this   court   has    stated       that   “a    finding     of

materiality is not dependant upon whether the fact finder was

actually influenced by a defendant’s false statements.”                         United

States    v.    Sarihifard,     155   F.3d    301,     307    (4th      Cir.    1998).

Because the false entry stamp was material, we find there was

sufficient evidence supporting Count Two.                     We likewise find,

with respect to Count One, sufficient evidence supporting the

finding    that   Hrcka    knowingly    possessed      an    improperly         altered

document.

            Accordingly, we affirm the convictions and sentence.

We   dispense     with   oral   argument     because    the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                        4